09/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     DA 22-0436
                                  _________________

MONTANA ENVIRONMENTAL
INFORMATION CENTER,

             Plaintiff and Appellee,

      v.
                                                                 ORDER
THE MONTANA DEPARTMENT OF PUBLIC
SERVICE REGULATION, PUBLIC SERVICE
COMMISSION, and NORTHWESTERN
CORPORATION d/b/a NORTHWESTERN
ENERGY,

             Defendants and Appellants.
                               _________________

      Upon consideration of Appellant Northwestern Energy’s motion to consolidate
Cause Nos. DA 22-0436 and DA 22-0437 and good cause appearing,
      IT IS HEREBY ORDERED that Cause Nos. DA 22-0436 and DA 22-0437 are
consolidated into Cause No. DA 22-0436 and captioned as above.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                           September 12 2022